Matter of Jeffrey A. (2017 NY Slip Op 01470)





Matter of Jeffrey A.


2017 NY Slip Op 01470


Decided on February 23, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 23, 2017

Sweeny, J.P., Andrias, Manzanet-Daniels, Gische, Webber, JJ.


3206

[*1]In re Jeffrey A., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (Marcia Egger of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Benjamin Welikson of counsel), for presentment agency.

Order of disposition, Family Court, Bronx County (Peter J. Passidomo, J.), entered on or about June 22, 2015, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of sexual abuse in the first degree (two counts) and sexual abuse in the third degree, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court's fact-finding determination was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court's credibility determinations. Despite minor inconsistencies in her account, the victim gave a generally consistent description of the sexual abuse, providing details that an eight-year-old would be unlikely to be able to fabricate. The victim's recantation of her allegations, made to an another child, was satisfactorily explained and did not render her trial testimony incredible.
In the course of challenging the sufficiency and weight of the evidence, and arguing that the petition should be dismissed on that basis, appellant also challenges several evidentiary rulings made by the court. However, were we to find that any of these rulings constituted reversible error, the proper remedy would be a remand for further proceedings rather than a determination that the court's finding was based on legally insufficient evidence or was against the weight of the evidence (see Matter of Clint B., 96 AD3d 534 [1st Dept 2012]). In any
event, we find that none of appellant's evidentiary claims warrant reversal.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 23, 2017
CLERK